In re State of Louisiana; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “E”, No. 331-346.
Granted. The application is transferred to the Court of Appeal, Fourth Circuit, for consideration and action. Execution of the order and subpoena is stayed until the Court of Appeal acts on the application. Relator is granted an additional fourteen days to file a brief in support of the application in the Court of Appeal if relator desires to do so.